IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT NASHVILLE                   FILED
RICKY EARLS,                                  )
                                              )                     July 30, 1998
       Appellant,                             )   C.C.A. NO. 01C01-9710-CR-00500
                                              )   (No. 2640 Below)
                                                                 Cecil W. Crowson
VS.                                           )   DAVIDSON COUNTY
                                                                Appellate Court Clerk
                                              )
RICKY BELL, WARDEN,                           )   The Hon. Seth Norman
                                              )   (Dismissal of Habeas Corpus Petition)
       Appellee.                              )   AFFIRMED PURSUANT TO RULE 20



                                        ORDER



              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. Upon reviewing the record and the pleadings in this case, we find

that it is an appropriate matter for affirmance under Rule 20.



              From the record, it appears that the petitioner pled guilty to several offenses

in Bedford County on November 10, 1994, and was sentenced to an effective sentence of

five years. The record also reflects that the petitioner was sentenced for a parole violation

at the same time. Thereafter, the judgments in Bedford County were set aside, and

eventually, the indictment for these charges was dismissed based on the grand jury

returning a superseding indictment. Subsequently, the petitioner appears to have pled

guilty to larceny and theft, receiving an effective sentence of three years. The petitioner

also pled guilty to burglary in Coffee County on May 8, 1996, and received a concurrent

three-year sentence. Although not in the record, there is a certified copy of an order

dismissing the case attached to the petitioner’s brief.



              On October 9, 1997, the petitioner filed a habeas corpus petition, arguing that

time served and credits earned on his sentences that were set aside in Bedford County

should be applied to his more recent sentences from Coffee County. In denying relief, the

trial court held that after reviewing the Coffee County judgments at face value, the

sentences had not expired. Although the petitioner is currently released on parole, he

argues that parole constitutes a restraint.



              It is a well-established principle of law that the remedy of habeas corpus is
limited in its nature and its scope. Archer v. State, 851 S.W.2d 157, 161-162 (Tenn.1993);

Passarella v. State, 891 S.W.2d 619, 626 (Tenn. Crim. App.1994). In Tennessee, habeas

corpus relief is available only if "'it appears upon the face of the judgment or the record of

the proceedings upon which the judgment is rendered,' that a convicting court was without

jurisdiction or authority to sentence a defendant, or that a defendant's sentence of

imprisonment or other restraint has expired." Archer v. State, 851 S.W.2d 157, 164

(Tenn.1993) (citation omitted in original).     In the present case, on the face of the

judgments, the petitioner’s sentence has not expired. Time served on other offenses,

regardless of whether those convictions have since been reversed, is not relevant. See,

e.g., Trigg v. State, 523 S.W.2d 375, 376 (Tenn. Crim. App. 1975).



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment of the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules, is

granted, and the appeal is dismissed. It appearing that the petitioner is indigent, costs of

these proceedings are taxed to the state.



                                                  _____________________________
                                                  DAVID H. WELLES, JUDGE

CONCUR:

_____________________________
JERRY L. SMITH, JUDGE

_____________________________
THOMAS T. WOODALL, JUDGE